UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1148


JEROME WANT,

                    Plaintiff - Appellant,

             v.

STEVEN MARK FREI, Attorney; SICKLES, FREI & MIMS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Ivan Darnell Davis, Magistrate Judge. (1:16-cv-00660-LMB-IDD)


Submitted: April 20, 2017                                         Decided: April 25, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Want, Appellant Pro Se. Laurie Kirkland, BLANKINGSHIP & KEITH, PC,
Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jerome Want seeks to appeal the magistrate judge’s order denying his motion to

compel one of the defendants to answer interrogatories. After Want filed his notice of

appeal, the district court granted summary judgment and closed the case.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). When a notice

of appeal is premature, the entry of final judgment can cure the resulting jurisdictional

defect under the doctrine of cumulative finality but only if the order being appealed could

have been certified for intermediate appeal under Rule 54(b). In re Bryson, 406 F.3d 284,

287-89 (4th Cir. 2005); Equip. Fin. Grp. v. Traverse Computer Brokers, 973 F.2d 345, 347

(4th Cir. 1992).

       The order Want seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Further, because the district court could not have certified

for immediate appeal under Rule 54(b) the order denying Want’s motion to compel, the

cumulative finality doctrine does not apply. Accordingly, we dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                                 DISMISSED



                                              2